Citation Nr: 1529840	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, including service in the Republic of Vietnam from November 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has characterized the claim on appeal as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran makes the contention that his psychiatric disorder arose while stationed in Vietnam during a traffic jam and he had a panic attack and drove over three to four Vietnamese citizens, although they did not die.  He has related that the event was never reported or documented.  See June 2011 claim; March 2012 VA PTSD examination report.  

VA treatment records obtained in connection with the case show various psychiatric diagnoses.  In March 2012, the Veteran was examined for VA purposes in connection with his claim.  At that time, 3 separate psychiatric diagnoses were made.  These were (1) Anxiety Disorder not otherwise specified (NOS) with PTSD features; (2) Panic disorder with agoraphobia, secondary to his anxiety disorder; and (3) Bereavement.  The first, anxiety disorder (NOS) with PTSD features, was associated with service, with the examiner stating, "It was more likely than not that this diagnosis [was] caused by the traumatic experience of running over several Vietnamese civilians during a panics attack in Saigon."  

Service connection benefits are provided for disability resulting from personal injury suffered or disease contracted in line of duty in the active military service.  38 U.S.C.A. § 1110.  The examiner's opinion needs clarification to understand if he is of the view that the Veteran sustained a personal in-service injury that caused him to develop anxiety disorder (NOS) with PTSD features, or contracted a disease in-service that caused him to develop anxiety disorder (NOS) with PTSD features.  

Any additional relevant mental health treatment records also should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any records of the Veteran's VA mental health treatment dated since 2013.  

2.  Ask the Veteran to identify any other treatment records he would like VA to consider in connection with this claim, which records should be sought.  

3.  Return the file to the person who performed the March 2012 PTSD examination of the Veteran, or other appropriately trained person for an opinion that clarifies whether the Veteran is considered to have sustained an in-service injury, or contracted a particular disease in-service that produced anxiety disorder (NOS) with PTSD features.  The specific injury or disease process should be identified.  If the examiner concludes the diagnosis itself, (i.e., anxiety disorder (NOS) with PTSD features), was the disease the Veteran contracted in service, and he has had it the past 5 decades, the specific facts that support that conclusion should be identified.  If the examiner is of the view that anxiety disorder (NOS) with PTSD features began some point after service, but was brought about by the Veteran's recollection of his in-service experiences, or for some other reason, that should be so indicated, and explained.  

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

A complete rationale for the opinions expressed should be provided.  

4.  Thereafter, the case should be re-adjudicated.  If it remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




